DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.


New grounds of rejection are set-forth below necessitated by applicant’s amendment.  Namely, claim 1 has been amended to further define the catalyst, method and crude product.  The following action is made Final.

Claims 1-7 and 10-15 are pending.  Claims 1-5 and 10-15 are rejected.  Claims 6-7 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as obvious over US 3,432,512 (herein Halpern).
As to claims 1-2 and 14-15, Halpern discloses a method for preparing a 2-cyanoethyl group containing polymer (see structure II and scheme in col. 1) via reacting acrylonitrile with a hydroxyl group containing polymer (polyvinyl alcohol).  See col. 1 generally and examples.  Specifically see example 1, wherein hydroxyl ethyl polyvinyl alcohol is reacted with acrylonitrile under sodium hydroxide (caustic soda, NaOH, thus under basic conditions).  Afterwards the product (polymer) is dissolved (extracted) in isopropanol (isopropyl alcohol) and precipitated (to purify/remove impurities).  Halpern is silent on the Hansen solubility parameter distance of the solvent.  However, the solvent is a suitable solvent as disclosed in claim 2.  Further, the originally filed specification shows that isopropanol has a distance (Ra) from the polymer of 9.1 (table 1) and a distance from acetone (Ra from Ace) of 10.4, both of which are within the claimed range.  Therefore, it stands to reason that the Halpern method would obviously be within the claimed range, since the Hansen solubility parameters would naturally flow from the same solvent. 
As to the limitation “crude product including 2-cyanoethyl group containing polymer, unreacted acrylonitrile, a metal salt, and a byproduct”, which is extracted with an organic solvent, Halpern does not specifically disclose.  However, Halpern disclosed that the crude product comprises unreacted acrylonitrile and it would obvsiously still have the metal salt (NaOH) from the reaction and by product.  Note that the method is the same and the extraction is the same.   Therefore, it is reasonable to take the position that the Halpern crude product would have the same impurities (since it is the  viz unreacted acrylonitrile, metal salt and byproduct).  It is noted that in the examples, an intermediate step of distillation is performed, which opens the question of whether the “unreacted acrylonitrile”, if any, remains in the crude product.  However, col. 3, lines 10-18 states that distillation is an optional step and thecol. 3, lines 55-56 states that precipitation (extraction) purifies (thus removes acrylonitrile, metal salt and byproduct) the crude product.  Therefore, it would have been obvious at the time the invention was filed to not have performed the distillation step and just perform the extraction step because Halpern states that distilling is optional.  
Further, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).    In the instant case, there are a finite number of purification steps (distillation, extraction, or a combination of them both) to choose from and they all yield to predictable results (purified polymer).  Therefore, it would have been obvious at the time of the invention to have purified the Halpern polymer with just extraction because each are taught as suitable.
As to claim 3, the solvent (isopropanol) is utilized straight (100%) and is utilized in 300 parts. 
As to claims 4-5, the polymer is re-dissolved and the step is repeated (in isopropyl alcohol).  Thus a plurality of times (2).
As to claims 11-13, Halpern is silent on the properties.  However, Halpern discloses the same method utilizing the same solvent for extraction.  Therefore, it is 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,432,512 (herein Halpern) in view of GB 2,199,834 (herein Paul).
The discussion with respect to Halpern set-forth above is incorporated herein by reference.
As to claim 10, the acrylonitrile is utilized in amounts of about 100% of the polymer.    See col. 2 and example 1.  Also see example 1, wherein  the reaction is substantially similar to that of the examples of the instant invention, which yield a substitution within the claimed range.  Therefore, it is reasonable to take the position that the Halpern polymer would also have a substitution within the claimed range.  However, Halpern is silent on the molecular weight.
Paul discloses similar reactions.  The examples (e.g. example 1) that includes a method of reacting polyvinyl alcohol (hydrolyzed PVA) with acrylamide (derivative of acrylonitrile) and extracting with isopropyl alcohol.  The polyvinyl alcohol has a (weight average*) molecular weight of 350,000 g/mol.  See example 1 and page 3.  *Note that absent defining the molecular weight as weight average or number average, it is reasonable to take the position that the molecular weight can be interpreted as either weight average or number average (a finite number of solutions). 
It would have been obvious to have modified the method of Halpern with the polyvinyl alcohol with a molecular weight within the claimed range as taught by Paul .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejections over Murase are withdrawn in light of applicant’s amendment.  Specifically, Murase does not teach the claimed crude product being extracted as amended.

Applicant's arguments with respect to Halpern have been fully considered but they are not persuasive. 
Applicant’s arguments hinge on the crude product being distilled first.  However, as elucidated in the prior art rejections above, col. 3, lines 10-20 of Halpern states that the distillation is optional (not required).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764